APPEAL OF CHARLES B. ROSE.Rose v. CommissionerDocket No. 10270.United States Board of Tax Appeals5 B.T.A. 130; 1926 BTA LEXIS 2961; October 20, 1926, Decided *2961 Arnold R. Baar, Esq., for the petitioner.  B. G. Simpich, Esq., for the Commissioner.  STERNHAGEN *130  Deficiency of $60.17 income tax for the calendar year 1924.  *131  FINDINGS OF FACT.  The petitioner is an individual residing at Monroe, Mich.  He was a member of a partnership which kept its books and made its partnership return on the basis of a fiscal year beginning May 1, 1923, and ending April 30, 1924.  The petitioner filed an individual income-tax return for the calendar year 1924, including therein the amount of $2,689.16, which was his distributive share of the partnership income for its fiscal year.  One thousand seven hundred and fifty-three dollars and eighty cents of this amount was his portion of the partnership income attributable to the year 1923.  In computing the tax the Commissioner applied the rates imposed by the Revenue Act of 1921 to $1,753.80 without making an allowance of 25 per cent under section 1200 of the Revenue Act of 1924.  OPINION.  STERNHAGEN: The decision of the question involved in this proceeding is governed by *2962 . Judgment will be entered for the Commissioner.